NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RYANT TRIMALE PRATT,                            No. 18-15148

                Plaintiff-Appellant,            D.C. No. 3:16-cv-01129-JD

 v.
                                                MEMORANDUM*
B. HEDRICKS, Warden; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                    James Donato, District Judge, Presiding

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      California state prisoner Ryant Trimale Pratt appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging a due process

violation stemming from his disciplinary hearing. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2000) (en banc). We affirm.

      The district court properly dismissed Pratt’s due process claim arising from a

July 2013 disciplinary hearing because the result of that disciplinary hearing was

overturned on appeal. See Frank v. Schultz, 808 F.3d 762, 764 (9th Cir. 2015)

(administrative reversal may cure due process violations).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Appellees’ motion to strike (Docket Entry No. 14) is denied.

      AFFIRMED.




                                         2                                   18-15148